DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 6-19 are pending in the current application.
Claims 12-13 are withdrawn from consideration in the current application.
Claims 1, 6, 11, 14, 16, and 18 are amended in the current application.
Claim 5 is canceled in the current application.

Response to Arguments
Applicant’s amendments and remarks filed February 8, 2022 have been fully considered.
Applicant requests withdrawal of the rejections under 35 USC 112(b) set forth in the previous office action.
The rejections under 35 USC 112(b) set forth in the previous office action are withdrawn due to the current claim amendments.
Applicant argues that Ueno does not recognize a result-effective variable regarding a thickness ratio between the first or second outer adhesive layers and the intermediated adhesive layer.  Therefore, one of ordinary skill in the art would not have 
This is not persuasive for the following reasons.  New grounds of rejection have been established below as necessitated by the present claim amendments.  Watanabe is newly applied and teaches that it is well known and well within the abilities of those skilled in the art to form multilayer adhesive sheets having a first outer adhesive layer 21 of thickness 25-100 µm, an intermediate adhesive layer 23 of thickness 25-150 µm, and a second outer adhesive layer 22 of thickness 25-100 µm, where the total thickness of the multilayer adhesive sheet is from 50-300 µm (Watanabe, [0014], [0019]-[0021], [0026]-[0029], [0042]-[0044], Fig 1).  Watanabe further teaches a ratio of thickness of the intermediate layer 23 to a total thickness of the first 21 and second 22 outer adhesive layers is 0.3 to 5 or less to achieve favorable step difference followability, blister resistance, and workability (Watanabe, [0041]-[0042]).  Watanabe’s teachings yield thickness ratio embodiments such as 100 µm intermediate:100 µm first+100 µm second, and therefore, 100intermediate:100first or second = 1intermediate:1first or second (also 122 µm intermediate:89 µm first+89 µm second, and therefore, 122intermediate:89first or second = 1.37intermediate:1first or second; and also 80 µm intermediate:100 µm first+100 µm second, and therefore, 80intermediate:100first or second = 0.8intermediate:1first or second
Applicant asserts the new product-by-process limitations added to claim 1 impart distinctive structural characteristics as exemplified by comparison with comparative examples of multilayer adhesive tapes that are not sequentially laminated and not simultaneously cured.
This is not persuasive for the following reasons.  While Applicant has provided meaningful comparisons to comparative examples that are not sequentially laminated and not simultaneously cured, Ueno teaches a double-sided adhesive tape that is formed by sequentially laminating the polymerizable compositions to obtain a laminate structure, and then irradiating with energy rays to polymerize and cure and obtain the final laminate (Ueno, [0008], [0042], [0054], [0057]).  Although Ueno does not recite the specific term “simultaneously curing,” a fair reading of Ueno indicates that ultraviolet rays were applied to both sides at the same time with a strength of 3 mW/cm2 for a duration of 5 minutes to obtain a double-sided adhesive tape (Ueno, [0054]), where one of ordinary skill in the art would have considered this irradiation curing process to occur simultaneously for all layers.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 2113).  The double-sided adhesive tape having a multi-layer structure of the prior art discloses a product 
Applicant asserts that the claimed invention exhibits unexpected results.
This is not persuasive for the following reasons.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPE 716.02(d).  Although the examples of Table 1 demonstrate unexpected properties of step coverage and punch-ability for intermediate layer/outer layer thickness ratios of 0.86 to 1.33, one of ordinary skill in the art would not be able to ascertain if these ratios are valid and would necessarily exhibit the unexpected properties for intermediate layers and outer layers of any thickness.  For example, the inventive examples only utilize intermediate layers having thicknesses of 60-80 µm, and outer layers having thicknesses of 60-70 µm.  Therefore, one of ordinary skill in the art would not be certain if a hypothetical example having an intermediate layer/outer layer thickness ratio of 1.00 with an intermediate layer of 100 µm and outer layers 
Furthermore, Watanabe is newly applied and teaches that it is well known and well within the abilities of those skilled in the art to form multilayer adhesive sheets having a first outer adhesive layer 21 of thickness 25-100 µm, an intermediate adhesive layer 23 of thickness 25-150 µm, and a second outer adhesive layer 22 of thickness 25-100 µm, where the total thickness of the multilayer adhesive sheet is from 50-300 µm (Watanabe, [0014], [0019]-[0021], [0026]-[0029], [0042]-[0044], Fig 1).  Watanabe teaches a ratio of thickness of the intermediate layer 23 to a total thickness of the first 21 and second 22 outer adhesive layers is 0.3 to 5 or less to achieve favorable step difference followability, blister resistance, and workability (Watanabe, [0041]-[0042]).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon,
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 4, 6-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (JP 2009013361 A, herein English machine translation utilized for all citations), in view of Watanabe et al. (KR 20170045117 A, herein English machine translation utilized for all citations), and in view of Perlman (US 5836618).
Regarding Claim 1, Ueno teaches a double-sided adhesive tape having a multi-layer structure having high adhesiveness and excellent stress relaxation property (Ueno, [0001]).  Ueno teaches a three-layer structure having a first pressure-sensitive (meth)acrylic polymer-based adhesive outer layer, a (meth)acrylic polymer-based adhesive intermediate layer, and a second pressure sensitive (meth)acrylic polymer-based adhesive outer layer laminated in this order (Ueno, [0006]-[0011]).  Ueno teaches the double-sided adhesive tape is formed by sequentially laminating the polymerizable compositions to obtain the laminate structure, and then irradiating the laminate with energy rays to polymerize and cure the laminate (Ueno, [0008], [0042], [0054], [0057]).  Although Ueno does not recite the specific term “simultaneously curing,” a fair reading of Ueno indicates that ultraviolet rays were applied to both sides at the same time with a strength of 3 mW/cm2 for a duration of 5 minutes to obtain a double-sided adhesive tape In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 2113).  The double-sided adhesive tape having a multi-layer structure of the prior art discloses a product formed by a process which reasonably appears to be either identical or only slightly different than the claimed product-by-process multilayer adhesive tape structure sequentially laminated and simultaneously cured, and therefore absent any objective evidence showing to the contrary, the addition of the process limitations of claim 1 do not provide a patentable distinction over the prior art.  Ueno further teaches the thickness of the first outer and the second outer adhesive layers is from 1-200 µm, and the thickness of the intermediate layer is from 10-3000 µm (Ueno, [0043]).  Ueno’s ranges yield a thickness ratio of either outer layer:intermediate layer of 1:3000 to 200:10 (1:3000 to 20:1).  Ueno’s ratio range completely encompasses the claimed ratio range, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Ueno remains silent regarding a narrower specific thickness ratio of the first outer adhesive layer to the intermediate adhesive layer and a thickness ratio of the second  first or second:0.8 intermediate to 1 first or second:1.4 intermediate.
Watanabe, however, teaches a multilayer adhesive sheet sandwiched between release sheets 31/32 comprising a first outer adhesive layer 21, an intermediate adhesive layer 23, and a second outer adhesive layer 22, where the total thickness of the multilayer adhesive sheet is from 50-300 µm (Watanabe, [0014], [0019]-[0021], [0026]-[0029], [0042], Fig 1).  Watanabe teaches the thickness of each of the first outer 21 and the second outer 22 adhesive layers is 25-100 µm (Watanabe, [0043]); and the thickness of the intermediate adhesive layer 23 is 25-150 µm (Watanabe, [0044]).  Watanabe further teaches a ratio of thickness of the intermediate layer 23 to a total thickness of the first 21 and second 22 outer adhesive layers is 0.3 to 5 or less to achieve favorable step difference followability, blister resistance, and workability (Watanabe, [0041]-[0042]).  Watanabe’s teachings yield thickness ratio embodiments such as 100 µm intermediate:100 µm first+100 µm second, and therefore, 100intermediate:100first or second = 1intermediate:1first or second (also 122 µm intermediate:89 µm first+89 µm second, and therefore, 122intermediate:89first or second = 1.37intermediate:1first or second; and also 80 µm intermediate:100 µm first+100 µm second, and therefore, 80intermediate:100first or second = 0.8intermediate:1first or second) that fall within the claimed ratio range.  Therefore, Watanabe’s thickness ranges and thickness ratio teachings render obvious the claimed thickness ratio range (see MPEP 2144.05, I & II, see also MPEP 2143).

    PNG
    media_image1.png
    310
    556
    media_image1.png
    Greyscale

Watanabe – Figure 1
Since Ueno and Watanabe both disclose double-sided adhesive sheets having a 3 layer multi-layer structure and Watanabe’s adhesive layer thicknesses fall within the broader thicknesses disclosed by Ueno, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Watanabe’s thickness range and ratio teachings when forming Ueno’s 3 adhesive layers to yield a double-sided adhesive tape that achieves favorable step difference followability, blister resistance, and workability as taught by Watanabe (Watanabe, [0041]-[0042]).
Modified Ueno remains silent regarding testing the attaching force of the double-sided adhesive tape after treatment in liquefied nitrogen for 15 seconds.
Perlman, however, teaches testing (meth)acrylic-based adhesives in cryogenic storage conditions for at least 1 week using liquid nitrogen, where the (meth)acrylic-based adhesives retained adhesiveness at the cryogenic temperatures and also retained stretching capability of at least 10% without breaking (Perlman, Col 2 Lines 5-39, Col 3 Line 39-Col 4 Line 47).
Since modified Ueno and Perlman both disclose (meth)acrylic-based adhesives, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured, tested, controlled, and optimized all the (meth)acrylic-based adhesive compositions of modified Ueno’s double-sided adhesive tape under the cryogenic conditions set forth by Perlman to yield a multilayered waterproof adhesive sheet that retains adhesiveness and also retains stretching capability of at least 10% without breaking when stored at cold temperatures as taught by Perlman (Perlman, Col 1 Lines 5-26, Col 2 Lines 5-39, Col 3 Line 39-Col 4 Line 47).  Additionally, modified Ueno discloses adhesive compositions that comprise similar (meth)acrylate monomers (such as methyl (meth)acrylate and cyclohexyl (meth)acrylate), similar Tg layer difference property, and similar layer thicknesses to those disclosed by the specification as originally filed; and Ueno also discusses that the disclosed Tg layer difference property attains sufficient adhesive strength and stress relaxation property (Ueno, [0007]-[0015], Spec as originally filed, Pgs 9-21); therefore, one of ordinary skill in the art would have found it obvious that embodiments of modified Ueno’s adhesive layers to necessarily be capable of maintaining attaching force after liquefied nitrogen treatment for 15 seconds with a reasonable expectation of success absent any objective evidence showing the contrary (see MPEP 2143, see MPEP 2112.01).
Regarding Claim 4, modified Ueno further teaches an absolute value difference of glass transition temperature (Tg) between the intermediate layer and the first outer and the second outer adhesive layers is 10oC or less to achieve sufficient adhesive strength and stress relaxation property (Ueno, [0011]-[0014], [0042]).  Ueno further OuterLayers+10oC≥TgIntermediate≥TgOuterLayers-10oC; this range includes embodiments having the intermediate layer Tg being higher than the first outer and second outer adhesive layer Tgs; therefore, Ueno is considered to establish a prima facie case of obviousness over the claim 4 limitations (see MPEP 2144.05, I, MPEP 2143).  Ueno’s absolute value difference of 10oC or less overlaps with the claimed range of 5-40oC, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 6, modified Ueno further teaches the thickness of the intermediate layer is from 10-3000 µm (Ueno, [0043]).  Ueno’s intermediate layer thickness range completely encompasses the claimed range of 30-100 µm, and therefore, establishes a prima facie case of obviousness over the claim 6 range (see MPEP 2144.05, I).
Regarding Claim 7, modified Ueno further teaches the intermediate adhesive layer comprises a polymer formed of (meth)acrylic monomers that include alkyl group containing monomers such as methyl (meth)acrylate and cycloalkyl group containing monomers such as cyclohexyl (meth)acrylate (Ueno, [0013]-[0015]).  Modified Ueno also teaches the polymer comprises polar functional group containing monomers that include carboxyl-group containing monomers such as (meth)acrylic acid or hydroxyl group containing monomers such as 2-hydroxyethyl (meth)acrylate (Ueno, [0017]-[0020]).
Regarding Claim 8, modified Ueno further teaches the intermediate adhesive layer comprises the polymer formed of (meth)acrylic monomers that include alkyl group containing monomers such as methyl (meth)acrylate and cycloalkyl group containing monomers such as cyclohexyl (meth)acrylate (Ueno, [0013]-[0015]).  Modified Ueno teaches the polymer comprises the alkyl group containing monomers in an amount of 50 mass% or more (Ueno, [0015], [0019]).  Although modified Ueno does not specifically discuss the sub-content of cycloalkyl group containing monomers, it would have been obvious to one of ordinary skill in the art from the broader alkyl group containing monomer content teaching and example monomers (that include cyclohexyl (meth)acrylates) to include more than 0 mass% of cycloalkyl group containing monomers in the polymer with a reasonable and predictable expectation of success (see MPEP 2143, see MPEP 2144.05, I).
Regarding Claim 9, modified Ueno further teaches the polar functional group containing monomers are included in an amount of 0-10 mass% of total monomers (Ueno, [0013]-[0015], [0017]-[0020]).  Modified Ueno’s content range overlaps with the claimed range of 5-20 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 10, modified Ueno further teaches the first outer and the second outer adhesive layers comprise a polymer formed of (meth)acrylic monomers that include alkyl group containing momomers such as methyl (meth)acrylate (Ueno, [0013]-[0015]).  Modified Ueno also teaches the polymer comprises polar functional group containing monomers that include carboxyl-group containing monomers such as 
Regarding Claim 11, modified Ueno further teaches the polar functional group containing monomers are included in an amount of 0-10 mass% of total monomers (Ueno, [0013]-[0015], [0017]-[0020]).  Modified Ueno’s content range overlaps with the claimed range of 5-20 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 17, modified Ueno further teaches the intermediate adhesive layer comprises the polymer formed of (meth)acrylic monomers that include alkyl group containing monomers such as methyl (meth)acrylate (Ueno, [0013]-[0015]).
Regarding Claim 18, modified Ueno further teaches the intermediate adhesive layer comprises the polymer formed of (meth)acrylic monomers that include alkyl group containing monomers such as cyclohexyl (meth)acrylate (Ueno, [0013]-[0015]).
Regarding Claim 19, modified Ueno further teaches the polymer comprises polar functional group containing monomers that include carboxyl-group containing monomers such as (meth)acrylic acid or hydroxyl group containing monomers such as 2-hydroxyethyl (meth)acrylate (Ueno, [0017]-[0020]).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (JP 2009013361 A, herein English machine translation utilized for all citations), in view of Watanabe et al. (KR 20170045117 A, herein English machine translation utilized for all citations), and in view of Perlman (US 5836618) as applied to claim 1 above, and further in view of Liu et al. (CN 107216819 A, herein English machine translation utilized for all citations).
Regarding Claims 2 and 3, modified Ueno teaches the double-sided adhesive tape having (meth)acrylic polymer-based layers as discussed above for claim 1.  Modified Ueno further teaches each adhesive layer has a gel fraction that can be controlled and adjusted by curing to achieve good adhesiveness and improved relaxation properties (Ueno, [0012]-[0014]).
Modified Ueno remains silent regarding a first interface mixture layer provided between the first outer adhesive layer and the intermediate layer and a second interface mixture layer provided between the second outer layer and the intermediate layer (as required by claim 2); and also remains silent regarding the first interface mixture layer comprising a material constituting the first outer adhesive layer and a material constituting the intermediate layer and the second interface mixture layer comprising a material constituting the second outer adhesive layer and a material constituting the intermediate layer (as required by claim 3).
Liu, however, teaches a double-sided adhesive film formed of a multi-layer structure, where the multi-layer structure is formed by laminating sub-films formed of acrylic-based composition components that are controlled and adjusted to have different content and different degrees of curing to achieve desired modulus properties in each sub-film (Liu, [0007]-[0012], [0018]-[0019], [0034]-[0041], [0058]-[0065], Fig 2).  It would have been obvious to one of ordinary skill in the art to have formed intermediate sub-films comprising the same acrylic-based composition components as adjacent sub-films (i.e. materials constituting each adjacent sub-film) and controlling the modulus properties by adjusting the content amounts and degrees of curing with a reasonable and predictable expectation of success (see MPEP 2143).

    PNG
    media_image2.png
    275
    663
    media_image2.png
    Greyscale

Liu – Figure 2
Since modified Ueno and Liu both disclose double-sided adhesive tapes/films having a multi-layer structure formed of acrylic-based materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed additional sub-films (interface mixture layers) between each of modified Ueno’s layers that are formed of the same acrylic-based composition components as each adjacent layer to yield a multi-layer structure that has adjustable modulus properties in each sub-film, bonding reliability, sufficient bending strain under stress, sufficient bending strength, sufficient bending radius, and the ability of absorbing and balancing stress as taught by Liu (Liu, [0019], [0036], [0045], [0047]).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (JP 2009013361 A, herein English machine translation utilized for all citations), in view of Watanabe et al. (KR 20170045117 A, herein English machine translation utilized for all citations), and in view of Perlman (US 5836618) as applied to claims 1 and 10 above, and further in view of Wang et al. (US 2017/0121562 A1).
Regarding Claim 14, modified Ueno teaches the double-sided adhesive tape having (meth)acrylic polymer-based layers as discussed above for claims 1 and 10.  
Modified Ueno remains silent regarding the outer adhesive polymer further comprising a heteocycloalkyl group-containing (meth)acrylate monomer.
Wang, however, teaches a curable adhesive for adhering to substrates that comprises (meth)acrylic copolymers and functional (meth)acrylic monomers, where the functional (meth)acrylic monomers include (meth)acryloyl morpholine and tetrahydrofurfuryl acrylate (i.e. heterocycloalkyl group containing (meth)acrylate monomers) (Wang, [0005]-[0019], [0055]-[0061]).
Since modified Ueno and Wang disclose (meth)acrylic-based adhesive layers that are for adhering to substrates and modified Ueno suggests including other copolymerizable monomers, it would have been obvious to one of ordinary skill in the art to have added Wang’s functional (meth)acrylic monomers (such as (meth)acryloyl morpholine and tetrahydrofurfuryl acrylate) into modified Ueno’s outer adhesive polymer composition to yield an adhesive that prevents adhesive overflow after curing and exhibits excellent properties of harness, haze, yellowness, transmittance, and tackiness as taught by Wang (Wang, [0005]-[0011]).
Regarding Claim 15, modified Ueno further teaches the functional (meth)acrylic monomers include (meth)acryloyl morpholine and tetrahydrofurfuryl acrylate (Wang, [0055]-[0061]).
Regarding Claim 16, modified Ueno further teaches the functional (meth)acrylic monomers are included in an amount of 0.5 to 30 wt% based upon total weight of the adhesive composition (Wang, [0055]-[0061]).  Modified Ueno’s content range overlaps with the claimed range of 1-15 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Eli D. Strah/Primary Examiner, Art Unit 1782